Citation Nr: 9916178	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a right leg 
disorder.  

2. Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
July 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The appellant's original claim of service connection for a 
right leg disorder was last denied in a December 1987 rating 
decision.  No timely appeal was filed and, under the law, the 
decision became final.  The present appeal arises from an 
August 1993 rating decision, in which the RO determined that 
new and material evidence had not been presented to reopen 
the previously denied claim of service connection for a right 
leg disorder.  The RO also denied the appellant's claim of 
service connection for a right ankle disorder.  The appellant 
filed an NOD in September 1993, and the RO issued an SOC the 
following month.  A substantive appeal was filed by the 
appellant in November 1993.  In January 1994, the appellant 
testified before a hearing officer at the VARO in 
Philadelphia.  A supplemental statement of the case was 
issued in May 1994.  The appellant had requested both an 
additional personal hearing and a Travel Board Hearing, but 
subsequently withdrew those requests.  



The Board wishes to note that, in addition to the denial of 
the aforementioned claims in the August 1993 rating decision, 
the RO also denied the appellant's claim of service 
connection for a right knee disorder.  The RO has rated the 
appellant's disorders with respect to her right lower 
extremity separately (knee, lower leg, ankle) and not as one 
overall disability.  While the appellant did testify at her 
personal hearing with respect to pain and discomfort in her 
right knee, her NOD and a subsequently issued SOC 
specifically addressed only her right leg and ankle.  Given 
that the issue of a right knee disorder has not otherwise 
been properly developed for appellate review, it is not 
properly before us at this time.  

In addition, we also note that the appellant, in a statement 
submitted to the RO in February 1999, waived RO consideration 
of evidence, "that was recently submitted in support of my 
claim."  In review of the claims file, we are cognizant of 
two sets of treatment records from the VA Medical Center 
(VAMC) in Philadelphia, received in August and September 
1998.  Since the word "recent," in this instance, is 
somewhat ambiguous, given the close proximity in time in 
which both sets of records were received, the Board assumes 
for purposes of this appeal that the word "recent" is 
inclusive of both the August and September 1998 treatment 
records.  

The Board is also cognizant that the appellant had submitted 
evidence in July 1996 for consideration in her appeal, 
although no supplemental statement of the case was issued, 
and it does not appear that it was considered by the RO.  
While not considering additional evidence submitted would 
normally result in a remand as provided under 38 C.F.R. 
§ 19.31 (1998), in this instance, a review of the evidence in 
question reveals that it is essentially cumulative, and 
reports findings contained within the August and September 
1998 treatment records for which RO consideration was waived 
by the appellant.  Therefore, the Board does not find a 
remand is warranted in this instance, given that the lack of 
first review by the RO would not be prejudicial to the 
appellant.  

Furthermore, the Board notes that, with respect to the 
appellant's claim of service connection for a right ankle 
disorder, the RO has characterized the issue on appeal as 
whether new and material evidence has been presented to 
reopen a claim for a right ankle disorder.  We are mindful 
that the issue of whether new and material evidence has been 
presented does not arise unless there has been a previous 
final decision.  In this instance, we have found no final 
rating decision with respect to the appellant's claim for a 
right ankle disorder.  Therefore, we find that the issue 
before us on appeal, as to the right ankle, is that of 
entitlement to service connection for a right ankle disorder.  

Finally, the Board notes that, in a March 1999 statement, the 
appellant filed an additional claim of entitlement to service 
connection for a wrist disorder.  While not before us at this 
time, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. The appellant's claim for service connection for a right 
leg disorder was last denied in a December 1987 rating 
decision.  No timely appeal was filed and, under the law, 
the decision became final.  

2. The evidence introduced into the record since service 
connection was denied for a right leg disorder, in the 
December 1987 rating decision, is either cumulative and 
repetitious of evidence previously considered, or it does 
not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3. An in-service radiographic study of the appellant's right 
ankle, dated in November 1980, was negative for any 
abnormality.  

4. Upon VA examination in May 1984, the appellant's right 
ankle exhibited a full range of motion, and an associated 
radiographic study revealed normal joints and bones.  


5. A radiographic study of the appellant's right ankle in 
November 1997 revealed no evidence of fracture or 
dislocation.  

6. The appellant's assertion that she has a right ankle 
disorder which had its onset during service is not 
supported by any medical evidence that would render the 
claim for service connection for that disability plausible 
under the law.


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
not new and material, and the appellant's claim of 
entitlement to service connection for a right leg disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2. The appellant has not submitted a well-grounded claim of 
service connection for a right ankle disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's service medical records reflects 
that, in May 1980, she sought treatment for right foot and 
heel pain.  Various assessments reported possible stress 
fracture and mild right foot pain.  A November 1980 
radiographic study of the appellant's right ankle was 
negative for any abnormality.  An examination of the 
appellant's ankles in December 1980 revealed them to be 
mobile, with a slight trace of tenderness, without swelling 
or edema.  An associated bone scan revealed increased 
activity in the appellant's left ankle and in the midshaft of 
her right tibia, reflecting a possible stress fracture, 
although no evidence of a fracture was reported.  

Following her release from active service, the appellant 
first reported pain in her right leg and ankle during a VA 
examination in April 1984.  She reported that she first began 
having problems with pain in her lower legs bilaterally, 
after she began wearing military boots.  Upon clinical 
examination, the right ankle had a full range of motion, and 
discomfort was noted on palpation along the anterior aspect 
of the right lower leg.  A radiographic study of the right 
leg and ankle revealed normal bones, soft tissue, and ankle 
joints.  The diagnoses included residuals of stress fracture 
injury to the right and left lower leg, and left knee; left 
knee strain; and intermittent tendomuscular strain of the 
right and left leg.  

In December 1987, the RO denied the appellant's claim of 
service connection for a bilateral leg disorder.  The 
decision noted that the appellant's in-service leg problems 
were considered acute and transitory.  Later that same month, 
the appellant submitted VAMC Philadelphia medical treatment 
records, dated from November 1981 to September 1987.  In 
particular, a record noted the appellant's treatment in 
September 1987 for left lower leg and left foot pain.  The 
diagnosis was tendomuscular strain of the left leg and foot.  

Thereafter, in July 1991, the RO received VAMC Philadelphia 
medical records, dated in April and May 1991.  In particular, 
the May 1991 record noted treatment for right knee and leg 
pain.  The treatment plan included muscle loosening exercises 
for the knee and leg, analgesic balms, and Motrin.  

In August 1991, the RO determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for a bilateral leg disorder.  

In September 1992, the RO received VAMC Philadelphia medical 
records, dated from June 1992 to August 1992.  A record dated 
in June 1992 noted treatment for right ankle and knee pain.  
The treatment plan called for muscle loosening exercises, and 
use of analgesic balms as well as Motrin.  



In May 1993, the appellant submitted copies of her service 
medical records, and a torn copy of a VA Form 10-2431, 
Request for Prosthetic Service, dated in June 1992.  The VA 
form reflected the appellant receiving an A-1 elastic ankle 
stocking.  

In a rating decision that same month, May 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of service 
connection for a right leg disorder.  It also denied her 
claim of service connection for a right ankle disorder.  

In August 1993, the RO received medical statements from the 
VAMC in Philadelphia, dated in July and August 1993, which 
reported on the appellant's condition and treatment.  The 
July statement noted that the appellant had been treated at 
the emergency room for an exacerbation of chronic tendinitis.  
The August statement reported that the appellant was being 
treated for right knee, leg, and ankle pain.  The diagnosis 
was right ankle strain, chronic, with intermittent synovial 
irritation and synovitis of the right ankle; chronic right 
knee strain; and tendomuscular strain of the right lower leg.  

In January 1994, the appellant testified before a hearing 
officer at the VARO in Philadelphia.  Under questioning, the 
appellant reported that, while in basic training, she had 
begun to suffer pain in her right knee, leg, and ankle.  She 
noted that she was not able to walk, and could not go up and 
down steps.  She reported that her treatment had consisted of 
ointments, hot pads, and medication, and she was given light 
duty and subsequently moved to a desk job as a supply clerk.  
The appellant noted that she treated herself every day, and 
if she skipped a treatment, her symptoms increased in 
severity, which included swollen knees and ankles.  She 
stated that, following her discharge, she had still 
experienced pain and swelling in her right leg, and finally, 
in 1984, sought treatment at a VA medical facility.  She also 
stated that she had suffered no trauma to her right leg or 
ankle since discharge, and that the pain she was experiencing 
was the same as the pain she had experienced while in 
service. 


In August 1996, the RO received VAMC Philadelphia medical 
records, dated in July 1996, reflecting treatment and 
diagnosis of degenerative joint disease of the right ankle.  
The appellant was noted as having been issued a rigid ankle 
brace.  

Thereafter, in August 1998, the RO received a VAMC 
Philadelphia bone imaging report, dated in July 1998, which 
reflected a bone imaging study of the appellant's entire 
body.  The report's impression noted increased activity in 
the bones of the left foot, which could possibly be 
attributable to a stress fracture, repetitive trauma, 
degenerative changes, or long-term use of ill-fitting shoes.  
In addition, the impression noted mildly increased activity 
in the first PIP (proximal interphalangeal) joint in both 
feet, with the left more affected than the right, most likely 
attributable to degenerative changes.  Degenerative changes 
also were observed in the shoulders, elbows, wrists, hands, 
hips, and knees.  

That same month, the RO received VAMC Philadelphia treatment 
records, dated from November 1997 to August 1998.  In 
particular, records in August 1998 noted that the appellant 
was suffering from widespread osteoarthritis, which was 
unusual in a 40-year old woman.  The appellant's right ankle 
was reported to be in a brace but had a good range of motion, 
with mild pain in both ankles and feet with passive movement 
and palpation.  There were no obvious signs of synovitis in 
the appellant's feet or ankles.  

In September 1998, the RO received additional VAMC 
Philadelphia medical records, some duplicate, dated from June 
1992 to November 1997.  These records reflected the 
appellant's continued treatment for right leg and ankle pain.  
In particular, a June 1996 treatment note indicated that the 
appellant was able to ambulate indefinitely without a cane, 
and could climb stairs with minimal difficulty.  The 
assessment was post-traumatic osteoarthritis.  A May 1997 
treatment note reflected a diagnosis of mild degenerative 
joint disease of the tibiotalus.  Radiographic studies of the 
appellant's right ankle, in July 1996 and November 1997, 
revealed normal bones and joints with no fracture or 
dislocation. 


II.  Analysis

a.  New and material evidence to reopen claim
of service connection for right leg disorder

The previous rating action in December 1987, which denied 
service connection for a right leg disorder, is final, and 
is, therefore, not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In 
order to reopen her claim, the appellant must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1987 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals, prior to 
March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's claims of service connection 
for a right leg disorder, is that which has been submitted 
since the RO entered its decision on these matters in 
December 1987.  

Evidence submitted since the final RO decision entered in 
1987, includes:

(1) Medical records from the VAMC in Philadelphia, 
dated from April 1991 to November 1997.  
(2) Service medical records.  
(3) Personal hearing transcript, dated in January 
1994.  

After a thorough review of the record, the Board finds that 
none of the evidence added to the file since December 1987 is 
new and material evidence sufficient to warrant reopening the 
appellant's claim.  In this regard, we note that treatment 
records from the VAMC in Philadelphia, evidentiary item (1), 
are new in that they had not been previously considered, but 
in none of those records does a medical professional opine 
that the appellant's right leg disorder was the direct result 
of active service.  Therefore, the additional records are 
cumulative of previously considered VAMC Philadelphia 
treatment records and VA examination findings reviewed in the 
previous final decision, which also reflected a diagnosis of 
a right leg disorder.  Thus while the treatment records 
received by the RO since the final decision do appear to be 
relevant under the regulation, they do not provide competent, 
i.e., medical evidence of a nexus between a current diagnosis 
and active service.  

Furthermore, we note, that item (2), copies of the 
appellant's service medical records, had also been reviewed 
by the RO in the previous final decision.  As for her 
personal hearing testimony, item (3), the appellant reported 
that she had been experiencing right leg pain and discomfort 
continuously since service, although she had not sought 
medical treatment until 1984.  We note that the appellant's 
lay assertions, although they may be sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).

Therefore, in summary, because the evidence added to the file 
in connection with the attempt to reopen the claim for 
service connection for a right leg disorder is either 
duplicative, cumulative, or, in the case of the appellant's 
contentions, is not competent to support the allegations 
contained therein, it does not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  We thus conclude that 
new and material evidence to reopen the appellant's claim for 
service connection for a right leg disorder has not been 
presented.

The Board further notes that, in its October 1993 SOC, the RO 
cited to 38 C.F.R. § 3.156(a), and cited the regulation's 
pertinent language, discussed with approval in Hodge, as it 
relates to new and material evidence claims.  The RO, as we 
do here, noted that the evidence submitted by the appellant 
was either duplicative or cumulative, in that it summarized 
or referred to evidence previously considered, and it 
provided no new basis for consideration of the claim.  We 
find that the RO's analysis appears to be predicated, in 
part, upon language found permissible by Hodge, and that the 
RO appropriately considered the appellant's claim under the 
language of § 3.156(a).  

Accordingly, as the appellant has not presented new and 
material evidence to reopen her previously denied claim of 
entitlement to service connection for a right leg disorder, 
the claim may not be reopened.  

b.  Service connection for right ankle disorder

The threshold question as to this issue must be whether the 
appellant has presented a well-grounded claim for service 
connection.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If she has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims, which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).


The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. §5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With respect to the appellant's contention that she currently 
suffers from a service-related right ankle disorder, the 
Board finds that the appellant's claim is not well grounded.  
In reaching this conclusion, we note that the appellant's 
service medical records, while reflecting complaints and 
treatment for knee, leg, and foot pain, are otherwise silent 
for complaints or treatment for any pain or disorder 
associated with the right ankle.  The first documented post-
service complaint of right ankle pain occurred during a VA 
examination in May 1984, three years following the 
appellant's separation from service.

While, currently, the appellant has been found to suffer with 
withspread osteoarthritis, and she wears an ankle brace, 
objective medical findings have otherwise revealed that her 
right ankle exhibits a full range of motion.  In addition, 
radiographic studies have revealed no bony abnormality, 
fracture, or dislocation.  Furthermore, while treatment 
records from VAMC Philadelphia do reflect the appellant's 
treatment for a right ankle disorder, they do not provide 
competent, i.e., medical evidence of a nexus between any 
current diagnosis and active service.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of treatment in service for a 
right ankle disorder, the number of years before complaints 
of right ankle pain were reported post service, and the lack 
of a medical nexus evidence linking the appellant's current 
complaints of right ankle pain to active service, competent 
evidence that the appellant's right ankle disorder was 
incurred in service has not been presented.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the appellant's service 
medical records do not reveal treatment for a right ankle 
disorder, and there has been no medical opinion linking any 
such condition to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the appellant has 
failed to provide any medical evidence of continuous in-
service treatment for a right ankle disorder, and her first 
complaints of right ankle pain occurred almost three years 
after she separated from the military.  Additionally, there 
is no medical opinion of record linking her right ankle 
disorder to her period of active service.  See, e.g., Clyburn 
v. West, ___ Vet.App.___, No. 97-1321, slip op. at 8-9 (Apr. 
2, 1999), holding that even consistent complaints of pain 
after service do not suffice to establish a medical nexus, 
where the issue at hand is one of etiology, which requires 
medical opinion evidence.  There is no medical evidence that 
the veteran's current disorder is the same disorder as one 
which she avers she experienced while on active duty.  
Although the veteran is competent to testify to the 
discomfort she has experienced since active service, she is 
not competent to testify to the fact that what she 
experienced in service and since service are manifestations 
of the same disorder.  

The Board concludes, therefore, that the appellant has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a right ankle 
disorder under the applicable law as interpreted in the 
Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The appellant has been very specific in asserting that her 
right ankle disorder was incurred while on active service.  
While the Board does not doubt the sincerity of the 
appellant's contentions in this regard, and her belief that 
she suffers from a service-related right ankle disorder, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
appellant's current right ankle disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the appellant does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony because, as a lay person, she is 
not competent to offer medical opinions.  See Bostain v. 
West, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, supra.

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen her 
claim for a right ankle disorder regardless of the fact that 
she currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in its development, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right ankle disorder must be denied.  See Epps v. Gober, 
supra.


ORDER

1. New and material evidence has not been presented to reopen 
a claim of service connection for a right leg disability, 
and the claim is denied.  


2. Entitlement to service connection for a right ankle 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

